DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I through X, as set forth in the Office action mailed on 3/8/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/8/22 is withdrawn.  Claims 4-17 and 20, directed to the non-elected inventions, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael K. O’Neill on 5/18/2022.

The application has been amended as follows: re-write claims 19 and 20 into independent form and cancel parent claim 18.

18.  Canceled.

19. A liquid ejection apparatus comprising: 
at least one ink tank which is ink-refillable from outside; 
a liquid ejection head configured to eject an ink supplied from the ink tank; and 
a housing configured to contain the liquid ejection head inside, wherein 
the liquid ejection apparatus includes a tank attachment unit configured to attach the at least one ink tank to a housing wall of at least one surface out of a plurality of surfaces forming the housing, 
the tank attachment unit is fixed to the housing wall; and 
wherein the tank attachment unit is fixed to the housing wall such that a total thickness of the attached ink tank and the housing wall becomes smallest.

20. A liquid ejection apparatus comprising: 
at least one ink tank which is ink-refillable from outside; 
a liquid ejection head configured to eject an ink supplied from the ink tank; and 
a housing configured to contain the liquid ejection head inside, wherein 
the liquid ejection apparatus includes a tank attachment unit configured to attach the at least one ink tank to a housing wall of at least one surface out of a plurality of surfaces forming the housing, 
the tank attachment unit is fixed to the housing wall; and 
wherein the tank attachment unit fixed to the housing wall is configured to establish communication between outside and inside of the housing in a state where the ink tank is not attached, and to shut off the communication between the outside and the inside of the housing in a state where the ink tank is attached.

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “of a plurality of surfaces forming the ink tank, a surface attached to the housing wall is any of a surface having the largest area of the ink tank and a surface opposed to the surface having the largest area.”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-17, for the same reason as discussed above for parent independent claim 1, dependent claims 2-17 also contain(s) allowable subject matter.
The reason for allowance of claim 19 is the inclusion of “wherein the tank attachment unit is fixed to the housing wall such that a total thickness of the attached ink tank and the housing wall becomes smallest.”.  The foregoing limitation(s), when combined with the other limitations of claim 19, has(have) not been taught, found, or    suggested by the cited art.
The reason for allowance of claim 20 is the inclusion of “wherein the tank attachment unit fixed to the housing wall is configured to establish communication between outside and inside of the housing in a state where the ink tank is not attached, and to shut off the communication between the outside and the inside of the housing in a state where the ink tank is attached”.  The foregoing limitation(s), when combined with the other limitations of claim 20, has(have) not been taught, found, or suggested by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Kimura et al. (US 2014/0104349 A1)
Fig. 3: 22 appears to be attached to the bottom of the housing, not to the side of the housing.  Fig. 4, 22 (para 56) can be an "attachment unit" for claim 18, dated 1/7/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

May 19, 2022